Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated July 30, 1990 (People v Johnson, 163 AD2d 613 [1990]), affirming a judgment of the Supreme Court, Queens County, rendered August 15, 1988.
Ordered that the application is denied; and it is further,
Ordered that on the Court’s own motion, the appellant is precluded from filing any additional applications for a writ of error coram nobis without leave of this Court.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Mastro, J.P., Lott, Austin and Sgroi, JJ., concur.